      Case 1:20-cv-04362-WMR-JSA Document 4 Filed 11/17/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

Anna Ulubiyo,                                   Case No.: 1:20-cv-04362-WMR-JSA

                Plaintiff,

      vs.

Healthcare Revenue Recovery Group,
LLC d/b/a Account Resolution Services,

                Defendant.

 PLAINTIFF’S L.R. 3.3 CERTIFICATE OF INTERESTED PARTIES AND
            CORPORATE DISCLOSURE STATEMENT

      (1) The undersigned counsel of record for a party to this action certifies that

the following is a full and complete list of all parties in this action, including any

parent corporation and any publicly held corporation that owns 10% or more of the

stock of a party:

      None.

      (2) The undersigned further certifies that the following is a full and complete

list of all other persons, associations, firms, partnerships, firms, partnerships, or

corporations having either a financial interest in or other interest which could be

substantially affected by the outcome of this particular case:

      Plaintiff Anna Ulubiyo; and

      Defendant Healthcare Revenue Recovery Group, LLC d/b/a Account
      Case 1:20-cv-04362-WMR-JSA Document 4 Filed 11/17/20 Page 2 of 3




      Resolution Services.

       (3) The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

      Plaintiff Anna Ulubiyo: Matthew Landreau.



DATED: November 17, 2020

                                 Respectfully submitted,



                                               By: /s/ Matthew Landreau
                                               Matthew Landreau
                                               Georgia Bar No. 301329
                                               5113 Sumter Ct.
                                               Midland, GA 31820
                                               Telephone: (706) 341-8714
                                               E-Mail: matt.landreau@gmail.com
                                               Attorney for Plaintiff,
     Case 1:20-cv-04362-WMR-JSA Document 4 Filed 11/17/20 Page 3 of 3




           LOCAL RULE 7.1 CERTIFICATE OF COMPLIANCE

      I certify that the foregoing pleading filed with the Clerk of Court has been

prepared in 14-point Times New Roman font in accordance with Local Rule

5.1(C).



      Dated: November 17, 2020




                                         3
